DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-47 of U.S. Patent No. 11,166,042 to Li, et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because 25, 32 and 39 of the instant application and claims 25, 33 and 41 of US Patent No 11,166,042 are drawn to the same invention.
A close look at the instant application will show that claim 25, for example, calls for encoding video in a sequence, thereby producing encoded data, including: determining that color space conversion operations between an RGB-type color space and a YCoCg color space are permitted for the sequence; setting a value of a syntax element, for a sequence parameter set for the sequence, that indicates the color space conversion operations between the RGB-type color space and the YCoCg color space are permitted for the sequence; switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including the RGB-type color space and the YCoCg color space, wherein the switching includes performing the color space conversion operations between the RGB-type color space and the YCoCg color space for a given unit of the units of the video, the color space conversion operations implementing a matrix multiplication operation with addition, subtraction, and bit shifting operations to convert values for an R component, values for a G component, and values for a B component into values for a Y component, values for a Co component, and values for a Cg component; setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; and entropy coding the flag value using context-adaptive binary arithmetic coding; and outputting the encoded data in a bitstream, the encoded data including the sequence parameter set, and the encoded data further including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit.
Representative claim 1 of  US Patent No 11,166,042 recites the same limitations. In fact, claim 25 of US Patent No 11,166,042 also calls for encoding video in a sequence, thereby producing encoded data, including: determining that color space conversion operations between an RGB-type color space and a YCoCg color space are permitted for the sequence; setting a value of a syntax element, for a sequence parameter set for the sequence, that indicates the color space conversion operations between the RGB-type color space and the YCoCg color space are permitted for the sequence; switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including the RGB-type color space and the YCoCg color space, wherein the switching includes performing the color space conversion operations between the RGB-type color space and the YCoCg color space for a given unit of the units of the video, the color space conversion operations implementing a matrix multiplication operation with addition, subtraction, and bit shifting operations to convert values for an R component, values for a G component, and values for a B component into values for a Y component, values for a Co component, and values for a Cg component; setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; and entropy coding the flag value using context-adaptive binary arithmetic coding; and outputting the encoded data in a bitstream, the encoded data including the sequence parameter set, and the encoded data further including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit.
When comparing claim 25 of the instant application and claim 25 of cited US Patent No 11,166,886, it is clear that each and every limitations of claims 25, 32 and 39 of the instant application are included in claims 1-47 of the cited Patent.
Consequently, the differences between the claims of the instant application and the claims of cited US Patent No 11,166,886 do not rise to the patentability level.
Dependent claims 26-31, 33-38 and 40-44 are rejected by dependency to claims 25, 32 and 39 of the instant application.


Allowable Subject Matter
Claims 25-43 would be allowable when a Terminal Disclaimer is submitted.
Independent claim 25 is directed toward a computer system comprising one or more processors and memory, wherein the computer system implements a video encoder configured to perform operations comprising: encoding video in a sequence, thereby producing encoded data, including: determining that color space conversion operations between an RGB-type color space and a YCoCg color space are permitted for the sequence; setting a value of a syntax element, for a sequence parameter set for the sequence, that indicates the color space conversion operations between the RGB-type color space and the YCoCg color space are permitted for the sequence; switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including the RGB-type color space and the YCoCg color space, wherein the switching includes performing the color space conversion operations between the RGB-type color space and the YCoCg color space for a given unit of the units of the video, the color space conversion operations implementing a matrix multiplication operation with addition, subtraction, and bit shifting operations to convert values for an R component, values for a G component, and values for a B component into values for a Y component, values for a Co component, and values for a Cg component; setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; and entropy coding the flag value using context-adaptive binary arithmetic coding; and outputting the encoded data in a bitstream, the encoded data including the sequence parameter set, and the encoded data further including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit; which includes features that are specific and narrow and not anticipated nor obvious over the art of record. Dependent claims 26-31 are allowed for the reasons set forth for the independent claim.

Independent claim 32 is directed toward one or more non-transitory computer-readable media having stored thereon computer-executable instructions for causing one or more processors, when programmed thereby, to perform operations comprising: receiving encoded data in a bitstream, the encoded data including a sequence parameter set for a sequence, the sequence parameter set including a value of a syntax element that indicates color space conversion operations between a YCoCg color space and an RGB-type color space are permitted for the sequence, and the encoded data further including one or more signals indicating how color spaces, color sampling rates and/or bit depths switch between at least some units of video within the sequence, the color spaces including the RGB-type color space and the YCoCg color space, wherein the one or more signals include a flag value for a given unit of the units of the video, the flag value having been entropy coded using context- adaptive binary arithmetic coding, and wherein the flag value indicates a selection between the RGB-type color space and the YCoCg color space for the given unit; and decoding the encoded data, including: based on the value of the syntax element of the sequence parameter set, determining that the color space conversion operations between the YCoCg color space and the RGB -type color space are permitted for the sequence; entropy decoding the flag value; switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding, wherein the switching includes performing the color space conversion operations between the YCoCg color space and the RGB-type color space for the given unit, the color space conversion operations implementing a matrix multiplication operation with addition, subtraction, and bit shifting operations to convert values for a Y component, values for a Co component, and values for a Cg component into values for an R component, values for a G component, and values for a B component; which includes features that are specific and narrow and not anticipated nor obvious over the art of record. Dependent claims 33-38 are allowed for the reasons set forth for the independent claim.

Independent claim 39 is directed toward one or more non-transitory computer-readable media having stored thereon encoded data in a bitstream, the encoded data including a sequence parameter set for a sequence, the sequence parameter set including a value of a syntax element that indicates color space conversion operations between a RGB-type color space and an YCoCg color space are permitted for the sequence, and the encoded data further including one or more signals indicating how color spaces, color sampling rates and/or bit depths switch between at least some units of video within the sequence, the color spaces including the RGB-type color space and the YCoCg color space, wherein the one or more signals include a flag value for a given unit of the units of the video, the flag value having been entropy coded using context-adaptive binary arithmetic coding, and wherein the flag value indicates a selection between the RGB-type color space and the YCoCg color space for the given unit, the encoded data resulting from encoding by operations that include: determining that the color space conversion operations between the RGB -type color space and the YCoCg color space are permitted for the sequence; setting the value of the syntax element, for the sequence parameter set for the sequence, that indicates the color space conversion operations between the RGB-type color space and the YCoCg color space are permitted for the sequence; switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, wherein the switching includes performing the color space conversion operations between the RGB -type color space and the YCoCg color space for the given unit of the units of the video, the color space conversion operations implementing a matrix multiplication operation with addition, subtraction, and bit shifting operations to convert values for an R component, values for a G component, and values for a B component into values for a Y component, values for a Co component, and values for a Cg component; setting the flag value for the given unit; and entropy coding the flag value using context-adaptive binary arithmetic coding; which includes features that are specific and narrow and not anticipated nor obvious over the art of record. Dependent claims 40-44 are allowed for the reasons set forth for the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the references listed in an attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/            Primary Examiner, Art Unit 2485